Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 03/13/2020.
Claims 1 – 12 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 10 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites, “a customer device” at line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-7 are rejected based on dependency on Claim 3.
Claim 4 recites, “a customer item” at line 1. There is insufficient antecedent basis 
Claim 10 recites, “a customer item” at line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 11 is rejected based on dependency on Claim 10.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining an occurrence of a customer event at a merchant server; 
generating a customer evaluation including evaluation criteria…
transmitting the generated customer evaluation from the [merchant server to a customer device]; 
receiving a completed customer evaluation [at the merchant server from the customer device]; 
evaluating the criteria associated with the customer event; 
identifying a merchant associated with the customer event; 
generating a customer item including a redemption credit, a geographic redemption boundary, and an abstracted unique identifier associated with the 
transmitting the customer item to [the customer device] based on evaluating the criteria associated with the customer event; 
receiving a request to redeem the redemption credit from [the customer device or a merchant device]; 
receiving position information from [a GPS device associated with the customer device]; 
verifying [the customer device] is located within the geographic redemption boundary; and 
redeeming the customer item, the geographic redemption boundary defining a predetermined distance relative to the merchant associated with the customer event in which the customer item may be redeemed.

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities related to commercial or legal interactions for marketing or sales activities, but for the recitation of generic computer components (e.g. a merchant server). For example, providing a survey based on a customer event, based on survey results providing a redemption credit and customer redeeming the credit reflects commercial interactions.  Accordingly, the claim recites an abstract idea of Certain Methods of Organizing Human Activity. 
In addition, the claim could be seen as Mental Processes as one observing and evaluating data.

The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a merchant server, a customer device/merchant device and a GPS device. Claim 2 recites the additional elements of a customer device. Claim 12 recites a customer device and a GPS device.  These are generic computer components recited at a high level of generality as performing generic computer functionality. For instance, transmitting the evaluation, receiving a completed evaluation, receiving a request to redeem and receiving position information are sending and receiving data which is considered extra-solution activity. The steps of determining an occurrence of a customer event, identifying a merchant associated with the customer event and verifying the customer device involve data analysis. The steps of generating a customer evaluation and a redemption item is a part of the data analysis. Each of the additional limitations is no more than mere instructions to apply the exception using a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a merchant server, a customer device and a GPS device for performing the above steps. As stated above, the additional elements of a merchant server, a customer device and a GPS device are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee et al. (US 2011/0270618).
Claim 2: 
Banerjee further discloses:
A method of mitigating a customer event with a merchant server, the method comprising: determining a customer event occurred; (see at least ¶0040-¶0042, customer transactions and trends, customer not interested in offer)
receiving a completed customer evaluation from a customer device in response to a customer event; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant 
identifying a merchant associated with the customer event; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant may send a survey; see also ¶0079, customer affirmatively rejects merchant offer or determine mobile is leaving the merchant may send a server to the customer; see also Figures 7-8 and associated text)
and transferring a customer item to a customer based on receiving the customer evaluation. (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant may send a survey; see also ¶0079, customer affirmatively rejects merchant offer or determine mobile is leaving the merchant may send a server to the customer; see also Figures 7-8 and associated text)

Claim 3: 
Banerjee discloses claim 2. Banerjee further discloses:
wherein receiving the completed customer evaluation further includes receiving an image from a customer device. (see at least ¶0068 and ¶0075, the consumer can capture an image of the product and include it in specifications/preferences)


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al. (US 2011/0270618) in view of Byrd (US 2013/0325575).


Claim 1: 
Banerjee discloses:
A method of mitigating a customer event, the method comprising: determining an occurrence of a customer event at a merchant server; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location; see also ¶0040, consumer location relative to one or more merchant locations and consumer transactions are correlated)
generating a customer evaluation including evaluation criteria at the merchant server based on determining the occurrence of the customer event, the customer evaluation further including a customer identifier; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant may send a survey; see also ¶0079, customer affirmatively rejects merchant offer or determine mobile is leaving the merchant may send a server to the customer; see also Figures 7-8 and associated text)
transmitting the generated customer evaluation from the merchant server to a customer device; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant may send a survey; see also ¶0079, customer affirmatively rejects merchant offer or determine mobile is leaving the merchant may send a server to the customer; see also Figures 7-8 and associated text)
receiving a completed customer evaluation at the merchant server from the customer device; (see at least ¶0013, provide survey results to merchant; see 
evaluating the criteria associated with the customer event; (see at least Figure 8 and associated text; see also ¶0089-¶0090, the results of the survey are reviewed by the merchant and the merchant can choose to modify an offer; see also Figure 9 and associated text)
identifying a merchant associated with the customer event; (see at least Figure 8 and associated text; see also ¶0089-¶0090, the results of the survey are reviewed by the merchant and the merchant can choose to modify an offer; see also Figure 9 and associated text; see also ¶0066)
generating a customer item including a redemption credit, [a geographic redemption boundary], and an abstracted unique identifier associated with the customer; (see at least ¶0096-¶0097, merchant modified offer sent to the customer)
transmitting the customer item to the customer device based on evaluating the criteria associated with the customer event; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant may send a survey; see also ¶0079, customer affirmatively rejects merchant offer or determine mobile is leaving the merchant may send a server to the customer; see also Figures 7-8 and associated text)
While Banerjee discloses the above limitations, Banerjee does not explicitly disclose the following limitations; however, Byrd does disclose:
generating a customer item including a redemption credit, a geographic redemption boundary, and an abstracted unique identifier associated with the customer; (see at least ¶0056, providing a coupon to a consumer that customer cannot use until they are in a predetermined distance of the merchant or inside merchant location)
receiving a request to redeem the redemption credit from the customer device or a merchant device; (see at least Figure 8 and associated text; see also ¶0077, an authorization request for a financial transaction including a transaction amount and a coupon identifier)
receiving position information from a GPS device associated with the customer device; (see at least ¶0066, GPS to determine location of payer device; see also ¶0056, the consumer is within a predetermined distance of the merchant)
verifying the customer device is located within the geographic redemption boundary; (see at least ¶0055-¶0056, consumer cannot use the coupon unless they are within a predetermined distance from the merchant)
and redeeming the customer item, the geographic redemption boundary defining a predetermined distance relative to the merchant associated with the customer event in which the customer item may be redeemed. (see at least Figures 8-9 and associated text; see also ¶0076-¶0080, redeeming the coupon)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system of Banerjee with the location-based redemption of Byrd to encourage repeat business from 
	
Claim 12: 
Banerjee discloses:
A method for defining a customer redemption boundary, the method comprising: determining an occurrence of a customer event; (see at least ¶0040-¶0042, customer transactions and trends, customer not interested in offer)
identifying a merchant associated with the customer event; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant may send a survey)
generating a customer item including a redemption credit [and a geographic redemption boundary] based on evaluating the criteria of the completed customer evaluation, (see at least Figure 8 and associated text; see also ¶0089-¶0090, the results of the survey are reviewed by the merchant and the merchant can choose to modify an offer; see also Figure 9 and associated text; see also ¶0066)
transmitting the customer item to the customer device; (see at least ¶0042, a mobile commerce system may notify a merchant that a consumer is existing a merchant location and the merchant may send a survey; see also ¶0079, customer affirmatively rejects merchant offer or determine mobile is leaving the merchant may send a server to the customer; see also Figures 7-8 and associated text)
While Banerjee discloses the above limitations, Banerjee does not explicitly disclose the following limitations; however, Byrd does disclose:
generating a customer item including a redemption credit [and a geographic redemption boundary] based on evaluating the criteria of the completed customer evaluation, the geographic redemption boundary defining a predetermined distance relative to the merchant associated with the customer event; (see at least ¶0056, providing a coupon to a consumer that customer cannot use until they are in a predetermined distance of the merchant or inside merchant location)
receiving a request to redeem the redemption credit from the customer device or a merchant device; (see at least Figure 8 and associated text; see also ¶0077, an authorization request for a financial transaction including a transaction amount and a coupon identifier)
receiving position information from a GPS device associated with the customer device based on receiving the request to redeem the redemption credit; (see at least ¶0066, GPS to determine location of payer device; see also ¶0056, the consumer is within a predetermined distance of the merchant)
verifying the customer device is located within the geographic redemption boundary; (see at least ¶0055-¶0056, consumer cannot use the coupon unless they are within a predetermined distance from the merchant)
and redeeming the customer item. (see at least Figures 8-9 and associated text; see also ¶0076-¶0080, redeeming the coupon)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system of Banerjee with the location-based redemption of Byrd to encourage repeat business from .


Claims 4, 5 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al. (US 2011/0270618) in view of Canora (US 2010/0038416).
Claim 4: 
While Banerjee discloses claim 3 and Banerjee further discloses providing surveys to customers (see ¶0042), Banerjee does not explicitly disclose the following limitation; however, Canora does disclose:
further comprising generating a customer item in response to determining a customer evaluation value of the completed customer evaluations is less than a predetermined customer evaluation value. (see at least ¶0038, a threshold might be programmed to issue alerts when collected feedback indicates an unsatisfactory state)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system including providing surveys to consumers of Banerjee with the customer satisfaction feedback threshold of Canora to monitor customer satisfaction in a more timely manner by providing an alert (see ¶0038).

Claim 5: 
Banerjee and Canora disclose claim 4 and Banerjee further discloses: 
further comprising transmitting the customer item to the customer device. (see at least ¶0042, after merchant receives survey the merchant may send a modified offer based on customer response) (Note: Canora see at least ¶0051, uses collected feedback to offer a sharp discount or future voucher as an apology)

Claim 8: 
While Banerjee discloses claim 2, Banerjee does not explicitly disclose the following limitation; however, Canora does disclose:
wherein evaluating the customer event includes comparing a customer evaluation value of the customer event with a predetermined customer evaluation value. (see at least ¶0038, a threshold might be programmed to issue alerts when collected feedback indicates an unsatisfactory state)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system including providing surveys to consumers of Banerjee with the customer satisfaction feedback threshold of Canora to monitor and address customer satisfaction/dissatisfaction in a more timely manner by providing an alert (see ¶0038).

Claim 9: 
While Banerjee and Canora disclose claim 8, Banerjee does not explicitly disclose the following limitation; however, Canora does disclose:
further comprising mitigating, the customer event based on the customer evaluation value being less than the predetermined customer evaluation value. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system including providing surveys to consumers of Banerjee with the customer satisfaction feedback threshold of Canora to monitor and address customer satisfaction/dissatisfaction in a more timely manner by providing an alert (see ¶0038).

Claim 10: 
While Banerjee and Canora disclose claim 9, Banerjee does not explicitly disclose the following limitation; however, Canora does disclose:
wherein mitigating further includes generating a customer item based on the customer evaluation value being less than the predetermined customer evaluation value. (see at least ¶0038, a threshold might be programmed to issue alerts when collected feedback indicates an unsatisfactory state; see also ¶0051, uses collected feedback to offer a sharp discount or future voucher as an apology)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system including providing surveys to consumers of Banerjee with the customer satisfaction feedback threshold of Canora to monitor and address customer satisfaction/dissatisfaction in a more timely manner by providing an alert (see ¶0038).

Claim 11: 
Banerjee and Canora disclose claim 10. Banerjee further discloses:
wherein mitigating further includes transmitting the customer item to a customer device. (see at least ¶0042, after merchant receives survey the merchant may send a modified offer based on customer response)

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al. (US 2011/0270618) in view of Canora (US 2010/0038416) further in view of Byrd (US 2013/0325575).
Claim 6: 
While Banerjee and Canora disclose claim 5, neither explicitly disclose the following limitation; however, Byrd does disclose:
further comprising receiving a verification request from an establishment associated with redemption of the customer item at the establishment; (see at least Figure 8 and associated text; see also ¶0077, an authorization request for a financial transaction including a transaction amount and a coupon identifier)
and transmitting information to the establishment in response to receiving the verification request. (see at least Figure 8 and associated text; see also ¶0077, an authorization request for a financial transaction including a transaction amount and a coupon identifier)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system .

Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al. (US 2011/0270618) in view of Canora (US 2010/0038416) further in view of Byrd (US 2013/0325575) further in view of Maskatia et al. (US 2013/0079117).
Claim 7: 
While Banerjee, Canora and Byrd disclose claim 6, neither explicitly disclose the following limitation; however, Lavu does disclose:
wherein transmitting information to the establishment includes redacting information associated with a customer history. (see at least ¶0109, cleanopencarts job may delete any closed transactions and update redeemed credits for a customer in the credits database so that the customer’s credit usage history )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the mobile commerce system including providing surveys to consumers of Banerjee, the customer satisfaction feedback threshold of Canora and the location-based redemption of Byrd with the deleting of closed credit transactions of Maskatia to assist in managing credits by keeping track of redeemed credits (see ¶0109).


	
Conclusion
The prior art made of record and not relied upon is considered relevant but not applied:
Weiss et al. (US 2014/0095281) discloses providing incentives and rewards to consumers in return for sharing customer location and feedback.
Grossman et al. (US 2013/0132156) discloses transmitting a survey to a customer at the time of transaction.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683